Citation Nr: 1720826	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for scar, residuals of spontaneous pneumothorax, right (trunk scar).  

2.  Entitlement to service connection for status-post collapsed right lung (respiratory disorder).  

3.  Entitlement to a compensable rating for vitiligo in scrotal area (skin disorder).  

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2016.  A transcript of the proceeding is associated with the claims file.  

The Board observes that evidence has been added to the claims file following the issuance of the March 2016 Supplemental Statement of the Case (SSOC) that has not been addressed by the Agency of the Original Jurisdiction (AOJ), including VA treatment records.  Although the Veteran has not waived initial review of the evidence by the AOJ, the Board finds that it may nevertheless proceed to adjudicate the claim for a compensable rating for his trunk scar without any prejudice to the Veteran, as these records contain no information or findings related to his trunk scar and are therefore not relevant to his claim for an increased rating.  The Board also finds that it may review the Veteran's claims for service connection for a respiratory disorder and for a compensable rating for a skin disorder without a waiver of initial review by the AOJ, as it is remanding these claims for additional development.  
A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  During his October 2016 hearing, the Veteran contended that he was not working, at least in part, due to service-connected disabilities.  The Board has therefore characterized the issues on appeal to include a claim for a TDIU.  See id.  

In a June 2015 statement, the Veteran requested a hearing regarding a June 2015 proposal to rate him as incompetent, but it does not appear that the Veteran's request has been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a respiratory disorder, to a compensable rating for a skin disorder, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Throughout the appeal period, the Veteran's trunk scar, which is located on the anterior portion of the trunk only, has been intermittently sore and/or painful, and it occasionally causes irritation.  There is no indication that the trunk scar is, or has been, unstable.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected trunk scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to the Veteran's claim for a compensable rating for his trunk scar, the RO provided pre-adjudication notice, by letter, in May 2009.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the appeal, the Veteran was afforded VA scars examinations in June 2009, March 2015, and March 2016.  The examiners reviewed the Veteran's medical records, examined the Veteran's trunk scar, and offered medical findings based on their evaluations of the Veteran.  Thus, for purpose of determining the nature and severity of the Veteran's scar, the examination reports appear to be both thorough and fully adequate.  Particularly when considering the examination reports along with other evidence of record, including the Veteran's testimony at the October 2016 hearing, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claim, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, and there is otherwise no indication of outstanding pertinent evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran's service-connected trunk scar is currently rated under Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Pursuant to Diagnostic Code 7805, VA is to evaluate any disabling effect(s) not considered in a rating provided under such diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7800 applies to scars that are located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.  

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Id., Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 1.  Under Diagnostic Code 7802, a 10 percent evaluation is warranted for a burn or other scar, not located on the head, face, or neck, that measures an area, or areas, of 144 square inches (929 square centimeters) or greater.  Id., Diagnostic Code 7802.  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and posterior portion of the trunk, VA is to assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  Id. at Note 2 (adding that the separate evaluations are to be combined under § 4.25).  

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3.  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to a compensable rating for his trunk scar, which is secondary to a 1979 incident of spontaneous pneumothorax of the right lung, which required a chest tube insertion.  As set forth in his October 2009 notice of disagreement (NOD) and October 2016 testimony, the Veteran contends that his trunk scar is intermittently painful or sore and that it causes occasional irritation while performing certain activities, such as dressing and taking a bath, or when the Veteran's clothing rubs against the scar.  

The Veteran was afforded a VA scars examination in June 2009.  According to the examination report, the Veteran's trunk scar is located on the anterior surface of the Veteran's trunk.  The Veteran did not report any current pain or skin breakdown associated with his trunk scar.  On physical examination, the maximum width of the Veteran's trunk scar was 0.5 centimeters, and the maximum length was two centimeters.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  The examiner also provided that the Veteran's scar did not result in limitation of motion or loss of function.  The diagnosis was status-post surgical scar, no residual.  

A March 2015 VA scars examination report provides that the Veteran's trunk scar was neither painful nor unstable.  The Veteran's superficial, non-linear trunk scar measured 0.5 centimeters wide and two centimeters long, totaling approximately one square centimeter.  According to the examiner, the Veteran's scar did not result in disfigurement of the head, face, or neck, nor did it result in limitation of function.  There were no other pertinent physical findings or complications, and the examiner opined that the Veteran's scar did not impact his ability to work.  

The March 2016 VA scars examination report indicates that the Veteran's superficial trunk scar was neither painful nor unstable.  It measured two centimeters long by 0.2 centimeters wide, with an approximate total area of 0.4 square centimeters.  According to the examiner, there were no additional pertinent physical findings or complications, and the scar did not impact the Veteran's ability to work.  

Medical treatment records during the course of the appeal do not include any notations regarding the Veteran's service-connected trunk scar.  

As the Veteran's superficial trunk scar is located on the anterior portion of the Veteran's trunk only, and measures an area of less than 929 square centimeters, a compensable rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Nevertheless, the evidence of record supports a finding that the Veteran's trunk scar has met the criteria for a 10 percent rating under Diagnostic Code 7804 throughout the course of the appeal.  

While the Board acknowledges that the examination reports of record provide that the Veteran's trunk scar was not painful at the time of his examinations, the Veteran has indicated, both in his October 2009 NOD and during his October 2016 hearing, that his trunk scar is intermittently sore, painful, and/or irritated, particularly when performing certain activities or when his clothing rubs against his scar.  In this regard, the Board notes that the Veteran is competent to report observable symptoms, such as pain and other discomfort, and although he denied pain at the time of the VA examinations, the Board does not question the Veteran's credibility.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Given the pain, soreness, and irritation associated with the Veteran's trunk scar, albeit on an intermittent basis, the Board resolves any reasonable doubt in the Veteran's favor and finds that throughout the course of the appeal, the Veteran's trunk scar has been "painful," such that it warrants a 10 percent rating under Diagnostic Code 7804, which, as stated above, pertains to one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no indication that a rating in excess of 10 percent is warranted for the Veteran's trunk scar at any time during the course of the appeal under Diagnostic Code 7804, as there is no evidence to support a finding that the scar has been both painful and unstable, nor does his trunk scar involve three or more scars that are unstable or painful.  See id.  

As Diagnostic Code 7800 only applies to scars that are located on the head, face, or neck, this diagnostic code is inapplicable to the Veteran's claim and does not support a rating in excess of 10 percent at any time during the course of the appeal.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Additionally, as there is no indication that the Veteran's trunk scar is considered a deep scar, a rating in excess of 10 percent would not be warranted pursuant to Diagnostic Code 7801, which only applies to scars that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Finally, as there is no indication of any other disabling effects that would warrant evaluation under an appropriate diagnostic code, an increased rating under Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Specifically, the examination reports provide that aside from the Veteran's subjective reports of intermittent soreness, pain, and/or irritation, there are no other pertinent symptoms associated with his trunk scar, such as limitation of motion or loss of function.  Moreover, the March 2015 and March 2016 examination reports provide that the Veteran's trunk scar poses no significant effects on any occupational activities.  

In summary, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's trunk scar pursuant to Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to a 10 percent rating, but no higher, for scar, residuals of spontaneous pneumothorax, right, is granted, subject to the laws and regulations governing the payment of VA compensation.  



REMAND

Before a decision can be reached on the Veteran's remaining claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Increased Rating:  Skin Disorder

The Veteran contends that he is entitled to a compensable rating for his skin disorder.  As reflected in his October 2016 hearing testimony, the Veteran maintains that his condition causes itching and soreness and that it has spread beyond his groin area and into his thigh area.  According to the Veteran, approximately 20 percent of his thigh area is affected.  

A review of the record indicates that there may be outstanding treatment records pertaining to the Veteran's claim for an increased rating for his skin disorder.  Specifically, at the October 2016 hearing, the Veteran indicated that he received treatment for his skin disability from a dermatologist at Gulf Coast Dermatology in Dothan, Alabama.  Additionally, a May 2015 VA treatment record administrative note references treatment from Dr. T. Pynes at the Skin Center in Dothan, Alabama.  As VA's duty to assist includes making reasonable efforts to obtain relevant, private medical treatment records, on remand, the AOJ should attempt to obtain these private medical treatment records, in addition to any others that are adequately identified.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran has been afforded VA examinations pertaining to his claim in July 2009, March 2015, and March 2016, the Board finds that an additional VA examination is warranted prior to adjudicating the instant claim.  Of significant note, at the time of the VA examinations of record, the Veteran's skin disorder only appeared to affect his scrotal area.  However, given the Veteran's October 2016 testimony regarding his condition spreading to his thigh area, the record suggests that the Veteran's skin disorder might have worsened since the latest VA examination of record.  As such, a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's skin disorder. See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board notes that where a claimed disorder, such as a skin disorder, is cyclical or fluctuating in severity, VA should provide the veteran with an examination during an active stage of the disability, when possible. See, e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that an examination during an inactive stage of a disability was inadequate where it was unclear whether the examiner considered prior manifestations of the disability).  In this regard, an examination should be obtained and scheduled during an active period of his skin disorder, if possible. See id.  

	Service Connection:  Respiratory Disorder

The Veteran contends that he is entitled to service connection for a respiratory disorder resulting from a 1979 in-service occurrence of right lung collapse.  At his October 2016 hearing, the Veteran testified that approximately five to ten times per month, he experiences shortness of breath, during which he has to use an inhaler and/or stop whatever he is doing to rest, and that he began to experience these symptoms prior to his discharge from active duty service.  

Although the Veteran was afforded a VA respiratory examination in June 2009, the Board finds that an additional medical opinion is warranted prior to adjudicating his claim.  As reflected in the June 2009 examination report, the Veteran's diagnoses were status-post collapsed lung, X-ray is normal (problem has resolved), and mild obstructive lung defect based on pulmonary functioning testing (PFT).  According to the examination report, the cause of the mild obstructive lung defect was not known, and given the fact that the Veteran had a normal chest X-ray, his collapsed lung condition had resolved.  However, VA treatment records following the June 2009 examination include various diagnoses that warrant clarification on remand.  Specifically, a September 2009 VA primary care note includes a diagnosis of history of pneumothorax in service and asthma, a June 2010 VA pulmonary consult note lists a diagnosis of moderate COPD and occasional dyspnea on exertion, and an April 2011 VA primary care not includes a diagnosis of COPD with spontaneous pneumothorax and asthmatic symptoms.  In light of this background, additional clarification as to the diagnoses that pertain to the Veteran's claimed condition is warranted on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, the examiner should provide an opinion as to the etiology of any diagnosed condition that addresses the Veteran's lay reports of experiencing shortness of breath prior to his discharge from active military service, as reflected in his October 2016 hearing testimony.  

	TDIU

As noted in the Introduction section, the Board has characterized the issues on appeal to include a claim for entitlement to a TDIU.  See Rice, 22 Vet. App. at 454-55.  As the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, outstanding private treatment records from Gulf Coast Dermatology and from Dr. T. Pynes at the Skin Center, both of which are located in Dothan, Alabama.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

3.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA skin diseases examination to address the current severity of his service-connected vitiligo.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies should be conducted.  

If possible, the VA examination should be scheduled during an active stage of the Veteran's skin disorder. The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage of his disorder.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the symptoms of the Veteran's vitiligo based on his description of his symptoms during an active stage, to include his reports of his condition spreading to his thigh area.  

(a)  The examiner should identify the area(s) of the Veteran's body affected by his vitiligo, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.  

(b)  The examiner should specifically note whether the Veteran has been prescribed any oral or topical medications in the past twelve months for his vitiligo, as well as the period of time that any such medication was prescribed during this twelve-month period.  

(c)  The examiner should opine as to whether the Veteran has any functional impairment associated with his vitiligo, to include any impact of the disorder on the Veteran's occupational functioning.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development set forth in numbers (1) and (2) above, obtain an additional medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed respiratory disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should identify all pertinent respiratory diagnoses that have been rendered at any time during the course of the instant appeal, or, since May 2009.  

In identifying all pertinent diagnoses, the examiner should, at a minimum, consider and address the above-referenced VA treatment records that include diagnoses of history of pneumothorax in service and asthma, moderate COPD and occasional dyspnea on exertion, and COPD with spontaneous pneumothorax and asthmatic symptoms.  

(b)  For each condition that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that it is caused by, or is otherwise etiologically related to, the Veteran's active military service, to include his 1979 in-service occurrence of collapsed right lung.  

In rendering this opinion, the examiner should consider and address the Veteran's lay reports of experiencing shortness of breath prior to his discharge from active military service, as reflected in his October 2016 hearing testimony.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  
            
5.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's service connection claim, with consideration of all evidence received since the July 2011 SOC, and his increased rating claim, with consideration of all evidence received since the March 2016 SSOC.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


